Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
					  OBJECTION
	Amended claim 1 now recites “an inert polymeric film-forming matrix” and thus further amendment to claims 4, 8, 13, 18 and 19 for a proper antecedent basis.

                                                         REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly recited “an inert polymeric film-forming matrix” of claim 1 would lack support in the originally filed specification which would be New Matter.
Lines 20-27 at page 5 of specification teaches “The purpose of this matrix is to form an inert framework for the reactive monomers and/or adhesive resins so that they are not – as in the prior art -in liquid form and thus able to cause the stated problem, but are incorporated in a film or a foil.  Easier handling is thus ensured.  Inert in this context means that the reactive monomers and/or reactive resins substantially do not react with the polymeric film-forming matrix under suitably chosen conditions (e.g. at sufficiently low temperature).”
Even the title and object of the instant invention recites “reactive 2-component adhesive system” and the “2-compnent” would be the reactive “polymeric film-forming matrix” and the “reactive monomers and/or reactive resins”.
Thus, the instant polymeric film-forming matrix would react with the reactive monomers and/or reactive resins in presence of the recited reagent when heat is applied for curing/bonding inherently as opposed to applicant’s assertion that polymeric film-forming matrix would not react with the reactive monomers and/or reactive resins.  Also, “the substantially do not react” would not mean “no reaction” at all (i.e. inert) regardless of a temperature.
Other claims depend from the rejected claim 1 are also included.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4-7, 12, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being
anticipated by Herr et al. (US 2013/0233485 A1).
	Rejection is maintained for reasons of the record with the following responses.
	The crux of applicant’s arguments is that amended claim 1 reciting “an inert polymeric film-forming matrix” would overcome the rejection.
Again, lines 20-27 at page 5 of specification teaches “The purpose of this matrix is to form an inert framework for the reactive monomers and/or adhesive resins so that they are not – as in the prior art -in liquid form and thus able to cause the stated problem, but are incorporated in a film or a foil.  Easier handling is thus ensured.  Inert in this context means that the reactive monomers and/or reactive resins substantially do not react with the polymeric film-forming matrix under suitably chosen conditions (e.g. at sufficiently low temperature).”
Thus, the polymeric film-forming matrix would be expected to react with the reactive monomers and/or reactive resins in presence of the recited reagent when heat is applied for curing inherently contrary to the assertion.  
Herr et al. teach utilization of a reactive or non-reactive base polymer in [0025] and {0029} and thus the non-reactive base polymer would meet the recited an inert polymeric film-forming matrix.
Further, even the reactive base polymer taught by Herr et al. would be inert before the heating.  Thus, the base polymer taught by Herr et al. whether it is reactive or non-reactive, would be “inert” (non-reactive) before the heating (i.e. curing) for an adhesion of substrates.

Claims 1, 4-7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0313071.
Rejection is maintained for reasons of the record with the following responses.
Again, the instant specification teaches “Inert in this context means that the reactive monomers and/or reactive resins substantially do not react with the polymeric film-forming matrix under suitably chosen conditions (e.g. at sufficiently low temperature).”  Thus, the polymeric film-forming matrix would be expected to react with the reactive monomers and/or reactive resins in presence of the recited reagent when heat is applied for curing inherently.
Thus, the reactive pressure sensitive adhesive film taught in example 1 (page 5) of EP would comprise an inert polyester before curing at 150oC for 30 minutes for example.

Claims 1, 3, 4, 7, 12, 13, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koga et al. (US 2015/0024218 A1 A1).
Rejection is maintained for reasons of the record with the following responses.
Again, the instant specification teaches “Inert in this context means that the reactive monomers and/or reactive resins substantially do not react with the polymeric film-forming matrix under suitably chosen conditions (e.g. at sufficiently low temperature).”  Thus, the polymeric film-forming matrix would be expected to react with the reactive monomers and/or reactive resins in presence of the recited reagent when heat is applied for curing inherently.
Thus, a photocurable sheet-type adhesive taught by Koga et al. would comprise an inert polymer before photocuring.

Claims 1, 3-7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0313071.
Rejection is maintained for reasons of the record with the responses given at above page 5.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/202402 (A1) and equivalent US 2016/0108287 A1 to Schumann et al. is used as English translation of WO in view of GB 1,077,083 and Traynor et al. (US 4,726,982).
Rejection is maintained for reasons of the record with the following responses.
Again, the instant specification teaches “Inert in this context means that the reactive monomers and/or reactive resins substantially do not react with the polymeric film-forming matrix under suitably chosen conditions (e.g. at sufficiently low temperature).”  Thus, the polymeric film-forming matrix would be expected to react with the reactive monomers and/or reactive resins in presence of the recited reagent when heat is applied for curing inherently.
A polymeric film-forming matrix of 2-component adhesive film system taught by Schumann et al. would inert before curing/bonding.

Claims 1-4, 7, 12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 8,957,156).
Rejection is maintained for reasons of the record with the following responses.
Again, the instant specification teaches “Inert in this context means that the reactive monomers and/or reactive resins substantially do not react with the polymeric film-forming matrix under suitably chosen conditions (e.g. at sufficiently low temperature).”  Thus, the polymeric film-forming matrix would be expected to react with the reactive monomers and/or reactive resins in presence of the recited reagent when heat is applied for curing inherently.
A urethane (meth)acrylate copolymer of a reactive adhesive taught by Kim et al. would inert before curing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/August 11, 2022                                               /TAE H YOON/                                                                                 Primary Examiner, Art Unit 1762